HENDERSON, Justice
(dissenting).
I respectfully dissent.
DSS acknowledged at the dispositional hearing that its method of providing parental training to this Indian mother was flawed, given her limitations. It cannot elevate itself above its own testimony by crafty appellate advocacy. Swier v. Norwest Bank, 409 N.W.2d 121 (S.D.1987); 30 Am.Jur.2d Evidence § 1087 (1967); Annot. 169 A.L.R. 799 (1947).
Given her intellectual limitations, Mother should have had services provided to her because of these intellectual limitations and which would concentrate on her limitations. DSS failed to offer these services to the mother. In fact, DSS was not made privy to the limitations of the mother until late September, 1989, which was only two weeks prior to the dispositional hearing. Therefore, 25 U.S.C. § 1912(d) was violated. When DSS learned of this, it should have stopped — based upon new facts — and helped this mother.
A psychologist opined that mother had the ability to be a good parent if she were given the proper parenting training. He further opined that the training of this mother could not be accomplished through traditional teaching, but, rather, necessitated individual training through demonstration and modeling parenting techniques. He further testified this training could be accomplished within six months. However, DSS absolutely refused to give her this training.
In my opinion, the Indian Child Welfare Act absolutely commands that more than one parenting class (which she attended) be offered to this Indian mother; yet, this was the only parenting class ever offered by DSS occurred after filing the dependent and neglect action, which class occurred shortly prior to the dispositional hearing. ICWA requires that a court be satisfied “that active efforts have been made to provide remedial services and rehabilitative programs in an effort to prevent the breakup of an Indian family.” 25 U.S.C. § 1912(d).
DSS’ excuse, although it acknowledges that it did not take active efforts to help this young Indian mother (given her limitations), is that they perceived her “to be uncooperative.” Thus, it incorrectly circumvents the Indian Child Welfare Act.
Reviewing this evidence, I am left with a definite and firm conviction that a mistake has been committed by the trial court. Matter of S.D., 402 N.W.2d 346, 351 (S.D.1987).
The DSS miserably failed to help provide this mother with the necessary skills to parent her children. Its entire purpose— its entire involvement — was supposedly to provide this mother with services which would result in the return of her children. DSS has caused the breakup of this Indian family and the termination of her parental rights was not the least restrictive alternative.
A termination of the mother's rights was not the least restrictive alternative because, inter alia, DSS acknowledged it had the resources available to provide training to an individual such as this Indian mother. The evidence, in this case, does not establish beyond a reasonable doubt that the *177standards of ICWA have been satisfied. People in Interest of S.R., 323 N.W.2d 885, 887 (S.D.1982).
This decision violates our holding in People in the Interest of J.J., 454 N.W.2d 317, 325 (S.D.1990) requiring remedial services and rehabilitative programs to determine if the requirements of the Indian Child Welfare Act have been met.
Therefore, as this Indian mother was absolutely denied an opportunity to acquire skills and be provided with teaching, consistent with her known disabilities, which surfaced two weeks before the dispositional hearing, I must respectfully dissent. Our decision is against congressional goals. ICWA “was enacted for the benefit of Indians [and] must be liberally construed with all doubts resolved in favor of Indians.” See, Matter of L.A.M., 727 P.2d 1057, 1060 (Alaska 1986).
CAVEAT
“Nature never rhymes her children, nor makes two men alike.” Ralph Waldo Emerson. In this world, we are not all born white and bright. Some of us are born as redmen; some border on the mentally retarded range; yet, have performance ability in the average mental range which is the exact situation with this Indian mother. When does the Law, with human perspective, recognize the biological difference in the human species and adjudicate in justice, accordingly? Why can we not recognize that all human beings are equal in the eyes of God, and equal in the eyes of the Law, but we are not equal in ability?